DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US. 2013/0280926 A1).
In Regards to Claim 1:
Ono teaches a connector (1) comprising: 
a connector body (11); a terminal (61) attached to the connector body (11); and a reinforcing bracket (51) attached to the connector body (11), wherein: 
the connector body (11) includes mating guide parts (21) formed on both longitudinal ends of the connector body (11), the mating guide parts (21) having mating recesses (12) which are configured to receive counterpart mating guide parts (122) formed at both longitudinal ends of a counterpart connector body (111) of a counterpart connector (101), each mating guide part (21) having side wall parts (14) formed of an inner part (See Reproduced Drawing 1) and an outer part (See Reproduced Drawing 1), each side wall part (14) having a slit-shaped intermediate recess (26) located between the inner part (See Reproduced Drawing 1) and the outer part (See Reproduced Drawing 1), and 
the reinforcing bracket (51) includes a pair of left and right connection arms (57) which are connected to each other, each connection arm (57) includes a side plate part (56), each side plate part (56) being located in a respective one of the slit-shaped intermediate recesses (26)(Fig. 8).
In Regards to Claim 2:
Ono teaches the connector according to claim 1, wherein a lower end of each side plate part (56) is exposed below each respective side wall part (14).
In Regards to Claim 3:
Ono teaches the connector according to claim 2, wherein the outer part (See Reproduced Drawing 1) and the inner part (See Reproduced Drawing 1) of the side wall (14) are connected.
In Regards to Claim 4:
Ono teaches the connector according to claim 3, wherein the side plate part (56) includes a through-hole (See Reproduced Drawing 2) through which the outer part (See Reproduced Drawing 1) and the inner part (See Reproduced Drawing 1) of the side wall part (14) are connected.
In Regards to Claim 5:
Ono teaches the connector according to claim 1, wherein the outer part (See Reproduced Drawing 1) and the inner part (See Reproduced Drawing 1) of the side wall (14) are connected.
In Regards to Claim 6:
Ono teaches the connector according to claim 5, wherein the side plate part (56) includes a through-hole (See Reproduced Drawing 2) through which the outer part (See Reproduced Drawing 1) and the inner part (See Reproduced Drawing 1) of the side wall part (14) are connected.
In Regards to Claim 7:
  Ono teaches a connector (1) comprising: 
a connector body (11); a terminal (61) attached to the connector body (11); and a reinforcing bracket (51) attached to the connector body (11), wherein: 
the connector body (11) includes mating guide parts (21) formed on both longitudinal ends of the connector body (11), the mating guide parts (21) having mating recesses (12) which are configured to receive counterpart mating guide parts (122) formed at both longitudinal ends of a counterpart connector body (111) of a counterpart connector (101), each mating guide part (21) having side wall parts (14) formed of an inner part (See Reproduced Drawing 1) and an outer part (See Reproduced Drawing 1), each side wall part (14) having a slit-shaped intermediate recess (26) located between the inner part (See Reproduced Drawing 1) and the outer part (See Reproduced Drawing 1), and 
the reinforcing bracket (51) includes a pair of left and right connection arms (57) which are connected to each other, each connection arm (57) includes a side plate part (56) and a side wall upper cover part (58d), the side wall upper cover part (58d) being connected to an upper end of the side plate part (56) and being exposed above the side wall part (14).
In Regards to Claim 8:
Ono teaches the connector according to claim 7, wherein a lower end of each side plate part (56) is exposed below each respective side wall part (14).
In Regards to Claim 9:
Ono teaches the connector according to claim 8, wherein the outer part (See Reproduced Drawing 1) and the inner part (See Reproduced Drawing 1) of the side wall (14) are connected.
In Regards to Claim 10:
Ono teaches the connector according to claim 9, wherein the side plate part (56) includes a through-hole (See Reproduced Drawing 2) through which the outer part (See Reproduced Drawing 1) and the inner part (See Reproduced Drawing 1) of the side wall part (14) are connected.
In Regards to Claim 11:
Ono teaches the connector according to claim 7, wherein the outer part (See Reproduced Drawing 1) and the inner part (See Reproduced Drawing 1) of the side wall (14) are connected.
In Regards to Claim 12:
One teaches the connector according to claim 11, wherein the side plate part (56) includes a through-hole (See Reproduced Drawing 2) through which the outer part (See Reproduced Drawing 1) and the inner part (See Reproduced Drawing 1) of the side wall part (14) are connected.

    PNG
    media_image1.png
    744
    847
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    695
    594
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831